        Case 1:17-cr-00030-DLH Document 219 Filed 09/21/20 Page 1 of 3




                    1IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                  Case No. 1:17-CR-030-2
                  Plaintiff,
                                                  UNITED STATES’ SENTENCING
                  v.                              MEMORANDUM

 BRENNON J. NASTACIO,
 a/k/a BRAVO ONE,

                  Defendant.

       The United States of America, by Drew H. Wrigley, United States Attorney for the

District of North Dakota, and Gary L. Delorme, Assistant United States Attorney, has no

objections or corrections to the Presentence Investigation Report in this case.

       Brennon Nastacio (“Nastacio”), a/k/a Bravo One, was indicted on February 1,

2017 for conduct related to a civil disorder and the use of fire to a federal felony offense.

The conduct, more specifically, involved Nastacio, and his co-defendants, creating

several large roadblocks consisting of dead trees, wood and other lumbar, as well as tires

on the west side of the County Road 134 bridge just a few miles west of Highway 1806 in

an effort to deny state and local law enforcement the ability to clear protestors from

Highway 1806 and other private properties. The roadblocks were ignited by the

defendant and his counterparts on October 27, 2016.

       During the blaze that ensued, the entirety of the encampment, including several

vehicles, that was located on the bridge went up in flames. As is indicated in the PSR,

Nastacio was one of the individuals seen with a gas container pouring what appeared to

be gasoline on the materials that made up the roadblock.
        Case 1:17-cr-00030-DLH Document 219 Filed 09/21/20 Page 2 of 3




       Nastacio was one of several known leaders in the protest movement. As an

identified leader Nastacio took on the call sign of “Bravo One” for identification over the

radio systems then being utilized by the protestors. Like Michael Markus, Nastacio was

identified as a leader due to his willingness to agitate and provoke illegal and violent

conduct aimed at law enforcement and to some extent at workers employed by the

Dakota Access Pipeline.

       The United States understands the PSR indicates that Nastacio’s guidelines range

is 37-46 months based upon an adjusted offense level of 21 and a CHC of I. The Plea

Agreement allows the United States to recommend a sentence of up to 36 months.

       The United States will be recommending at sentencing a term of imprisonment of

36 months, to be followed by 36 months of supervised release.

       Nastacio was a leader in a protest that often, and far too quickly, turned to

violence and destruction in a bid to get what they wanted. While Nastacio’s leadership

level was likely just below that of Michael Markus, he was identified time and again as

being an active participant in very dangerous confrontations between protesters and law

enforcement.

       Michael Markus, as a leader of the some of the more confrontational events,

received a sentence of 36 months imprisonment. Dion Ortiz, Nastacio’s nephew and one

who could only be identified as a low-level follower of the movement was sentenced to

16 months imprisonment. James White, a participant of this unlawful event, was given a

time-served sentence. However, that was due in large part to concerns that White’s


                                              2
        Case 1:17-cr-00030-DLH Document 219 Filed 09/21/20 Page 3 of 3




mental capabilities made him more susceptible to being a naïve participant incapable of

determining the true unlawful extent of his actions.

       The United States understands that Nastacio has appeared to have complied with

conditions of release for some 17 months. There are some indications on social network

postings that may suggest otherwise. Be that as it may, the United States is sticking to its

recommendation of 36 months imprisonment due in large part to the amount of damage

and turmoil caused not only during this event, but also throughout the protests. Fires,

such as the one set by Nastacio, in October in North Dakota when the plains grasses and

the crops are all dried out or drying, could have resulted in a brush fire that could have

affected hundreds if not thousands of acres of land while placing law enforcement,

protesters, and other law abiding folks at risk of serious injury or death,

       Dated: September 21, 2020

                                           DREW H. WRIGLEY
                                           United States Attorney


                                    By:    __________________________
                                           /s/ Gary L. Delorme
                                           GARY L. DELORME
                                           Assistant United States Attorney
                                           ND Bar ID 05845
                                           P.O. Box 699
                                           Bismarck, ND 58502-0699
                                           (701) 530-2420
                                           gary.delorme@usdoj.gov
                                           Attorney for United States




                                              3
